The opinion of the court was delivered by
Williams, Ch. J.
— All the questions which arise in this case, are embraced in the following, viz: Whether the copy of the record of the judgment rendered by the justice,.in New Hampshire, w.as admissible in evidence ;• and whether the evi*585dence offered by the defendant was admissible; and this is to be decided by determining the effect of the judgment.— Both of these questions have heretofore been settled. In the case of Starkweather vs. Loomis, (2 Vt. Rep. 573) a certified copy of a record from a justice of the peace, in New-Hampshire, was considered as the appropriate evidence of a judgment rendered by him; andjsucb judgment, where both pansies appeared, was considered as conclusive, on the merits of the controversy adjudicated upon. It has not been questioned, at this time, in argument, but that the judgment was sufficiently authenticated ; arid, on the authority of the decision above mentioned, there can be no doubt as to the sufficiency of the evidence, for that purpose. That a judgment of a court of record, in another state, where the court had jurisdiction, and where the parties had notice, appeared, and had a trial on the' merits, is conclusive, has too often been decided, to be questioned at this time. It is contended, however, by the defendant, that this evidence was admissible under the pleadings which were put in. It is to be noticed, however, that in the case of Loomis vs. Starkweather, the plea was similar to this. The plea was probably bad, and would not have stood the test of a demurrer; but we are not aware that the form of plead-' ings can alter or change the effect of a judgment. A judgment duly rendered, is conclusive' between the parties, upon the subject in controversy. Whether it is plead in bar, or giv-' en in evidence, where it is proper to be given in evidence, its ' effect is the same. The merits of a regular judgment canhot' be inquired into, where it is given in evidence under av proper-' or an improper plea, any more than when it is' plead as a bar. All the evidence which was offered, both under the first and second issue, was to impeach the judgment, or rather'to show,that there was no cause of action, on which that judgrnent was rendered; and was inadmissible' for that purpose. The evidence offered, in1 relation to the appeal, on' the third plea, was also properly rejected. The certificate of the justice, as to his recollection, and the manner' of his certifying the copy, whieh was read by the plaintiff, as to what appears in his hand-writing, and what was erased, was no evidence at all. But further : if an appeal was granted, it must have appeared frorn the record,' that such was the case, and could not be proved by parol. We learn that the statute of New-Hampshire is simi-¡ *586lar t0 ours) >n requiring bail lo be entered before an appeal is allowed. It is apparent from both the copies certified, that no bail was entered, or any appeal allowed. On this plea also it ’s t0 remarked) that traversing the plea did not dispense with the legal evidence to be required in proof of the fact. Whether an appeal was allowed or not, could only be proved by the record, and by nothing else.
The judgment of the county court must be affirmed.